DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 5/27/2022, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-10 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are allowable as the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 1 recites a joining material including, inter alia, having a light transmittance of 20% or more and 30% or less at a wavelength of 980nm. 
Shimizu [JP2011-116933, previously cited] discloses a material comprising propylene resin and an inorganic filler.  Shimizu does not disclose the claimed aspect ratio of the organic filler.  Shimizu does not disclose the claimed light transmittance range, and instead discloses excellent laser transparency (paragraph 0025), and an example material with a light transmittance of 90% or more (paragraph 0058).  
Joachimi [US2003/0130381, previously cited] discloses a material with an inorganic filler having an aspect ratio within the claimed range.  Joachimi does not disclose the light transmittance of the material being within the claimed range. 
Claim 1 is allowable as the prior art does not disclose a material with a light transmittance within the claimed range that also includes the other requirements of the claims including the particular polypropylene resin and needle-shaped inorganic filler. 
Claims 2-10 and 12-16 incorporate the allowable subject matter of claim 1 and are allowable for the same reasons as claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
August 18, 2022